                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JAMES LOCKRIDGE,

                          Plaintiff,
      v.                                                  Case No. 21-cv-558-pp

WARDEN RANDY HEPP,
DR. CHARLES LARSON,
CANDACE WHITMAN,
and NURSE ROGER KRANTZ,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING
                   COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      James Lockridge, who is incarcerated at Fox Lake Correctional

Institution and is representing himself, filed a complaint under 42 U.S.C.

§1983, alleging that the defendants failed to provide him adequate medical

treatment. This decision resolves the plaintiff’s motion for leave to proceed

without prepaying the filing fee, dkt. no. 2, and screens his complaint, dkt. no.

1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.


                                         1
           Case 2:21-cv-00558-PP Filed 07/20/21 Page 1 of 10 Document 7
§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

      On May 24, 2021, the court ordered the plaintiff to pay an initial partial

filing fee of $1.40. Dkt. No. 6. The court received that fee on May 28, 2021. The

court will grant the plaintiff’s motion for leave to proceed without prepaying the

filing fee and will require him to pay the remainder of the filing fee over time in

the manner explained at the end of this order.

II.   Screening the Complaint

      A.      Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

“accepted as true, to ‘state a claim to relief that is plausible on its face.’”



                                         2
           Case 2:21-cv-00558-PP Filed 07/20/21 Page 2 of 10 Document 7
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court liberally construes complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.      The Plaintiff’s Allegations

      The plaintiff has named as defendants Warden Randy Hepp, Dr. Charles

Larson, Health Services Unit (“HSU”) Manager Candance Whitman and Nurse

Roger Krantz. Dkt. No. 1 at 1–2. The plaintiff alleges that all the defendants

work at Fox Lake and he sues them in their individual capacities. Id.

      The plaintiff alleges that sometime around February 13, 2019, he was

moved to housing unit 2. Id. at 2. Sergeant Roeber (who is not a defendant) told

the plaintiff to move into a cell that had only a top bunk available. Id. The

plaintiff told Roeber, “you know I’m not supposed to be on a top bunk.” Id.



                                         3
           Case 2:21-cv-00558-PP Filed 07/20/21 Page 3 of 10 Document 7
Roeber responded, “that’s all I got.” Id. The plaintiff alleges that Roeber was

aware of his low-bunk restriction because the plaintiff previously was housed

on unit 2. Id.

      On February 13, 2019, while getting out of the top bunk, the plaintiff fell,

damaging his right shoulder and hitting his back on a desk. Id. He immediately

was sent to the HSU for treatment, where Nurse Krantz examined him. Id.

Krantz asked Dr. Larson what he should give the plaintiff for his pain. Id. The

plaintiff alleges that Larson was negligent “in failure to thoroughly perform his

job duties, not following up on the question asked by nurse Krantz as to what

to give the plaintiff for pain . . . .” Id. The plaintiff does not say what pain

medication Krantz gave him (if any) and alleges that Krantz failed to follow up

with the plaintiff about his pain. Id. He says “nothing was done for months.” Id.

      The plaintiff alleges that at some point, he was given an unspecified

injection that “did not work.” Id. The plaintiff says he “pleaded to be taken to

the E.R. [and] [c]ontacted HSU manager Whitman many of times.” Id. He says

he also filed an inmate complaint and contacted Warden Hepp. Id. He does not

say whether Whitman or Hepp responded to him. Id. But he alleges that Hepp

was “negl[i]gent in failure to thoroughly perform his Warden duties, [and was]

not aware of his staffs actions under his management.” Id. at 1. He that alleges

Whitman “is negligent in failure to thoroughly perform her job duties, not

rectifying plaintiff's ongoing ordeal after contacting HSU many times.” Id. at 2.

      The plaintiff alleges that a different care provider later ordered an MRI for

his back and shoulder. Id. The MRI showed that he needed immediate shoulder



                                       4
         Case 2:21-cv-00558-PP Filed 07/20/21 Page 4 of 10 Document 7
surgery. Id. The plaintiff underwent surgery on January 20, 2021, nearly two

years after his fall and injury. Id. He says that during those two years, he had

“countless nights of no sleep, bathing[,] depression, not eating & defending

myself from letting other inmates beat me up.” Id. at 2–3. He seeks declaratory

judgment and compensatory and punitive damages. Id. at 3.

      C.      Analysis

      The court reviews the plaintiff’s allegations under the Eighth

Amendment, which “protects prisoners from prison conditions that cause the

wanton and unnecessary infliction of pain, including . . . grossly inadequate

medical care.” Gabb v. Wexford Health Sources, Inc., 945 F.3d 1027, 1033 (7th

Cir. 2019) (quoting Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir. 2014)) (internal

quotations omitted). Not “every claim by a prisoner that he has not received

adequate medical treatment states a violation of the Eighth Amendment.”

Estelle v. Gamble, 429 U.S. 97, 105 (1976). To state a valid Eighth Amendment

claim, the inmate must allege both that he “suffered from an objectively serious

medical condition” and that the defendants were “deliberately indifferent to

that condition.” Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (citing

Farmer v. Brennan, 511 U.S. 825, 834 (1994)); see Estelle, 429 U.S. at 103. To

satisfy the objective component, the plaintiff must show that he had a medical

condition “that is so obvious that even a lay person would perceive the need for

a doctor’s attention.” Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005).

“[D]eliberate indifference describes a state of mind more blameworthy than

negligence.” Farmer, 511 U.S. at 835. A prison official shows deliberate



                                         5
           Case 2:21-cv-00558-PP Filed 07/20/21 Page 5 of 10 Document 7
indifference when he “realizes that a substantial risk of serious harm to a

prisoner exists, but then disregards that risk.” Perez, 792 F.3d at 776 (citing

Farmer, 511 U.S. at 837).

      The plaintiff alleges that he received inadequate treatment for injuries to

his shoulder and back suffered in February 2019, for which he eventually

needed surgery. He alleges that he suffered pain for two years that caused

sleeplessness, depression, difficulty bathing, loss of appetite and abuse from

other inmates. These allegations of significant and persistent pain satisfy the

objective component of an Eighth Amendment claim for purposes of this order.

See Walker v. Benjamin, 293 F.3d 1030, 1040 (7th Cir. 2002).

      The plaintiff alleges that Nurse Krantz examined him. He says that

Krantz asked Dr. Larson what he should give the plaintiff for his pain, but

that Larson allegedly failed to follow up with Krantz. He also alleges that Krantz

did not follow up with Larson about the medication. The plaintiff does not say

what pain medication he received or if he received any at all. But he does allege

that he “endure[d] unwanted pain [and] suffering” because of Krantz and

Larson’s inadequate treatment. Dkt. No. 1 at 2. Although the plaintiff’s

allegations are sparse, the court concludes that he has alleged sufficient facts

to state a claim that Krantz and Larson were aware of his injury and failed to

provide him adequate medical treatment for his pain. The court will allow the

plaintiff to proceed on an Eighth Amendment claim against Krantz and Larson.

      The plaintiff seeks to hold Hepp responsible for his medical treatment

because Hepp was the warden of the prison and failed “to thoroughly perform



                                      6
        Case 2:21-cv-00558-PP Filed 07/20/21 Page 6 of 10 Document 7
his Warden duties.” Dkt. No. 1 at 1. But prison supervisors, including the

warden, “are responsible for what they do themselves, not for what their

subordinates do.” Day v. Subsecretario del Sistema Penitenciario Federal, 838

F. App’x 192, 193 (7th Cir. 2021). To be held liable for the actions of a

subordinate under §1983, a supervisor “must know about the conduct and

facilitate it, approve it, condone it, or turn a blind eye for fear of what they

might see.” Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). The

plaintiff says he contacted Hepp about his treatment, but he does not state

whether Hepp ever received that communication or was aware of the plaintiff’s

allegedly inadequate medical treatment. He faults Hepp for not being “aware of

his staffs actions under his management.” Dkt. No. 1 at 1. If Hepp was not

aware that the plaintiff was not receiving proper medical treatment, as the

plaintiff says, then he cannot be responsible for the treatment his staff

provided. Because the plaintiff has not alleged that Hepp was aware of the

plaintiff’s treatment and approved, condoned or turned a blind eye to it, he has

not stated a claim against Hepp and may not proceed against him.

      The plaintiff says he also contacted HSU Manager Whitman several times

about his treatment. As with his claim against Hepp, the plaintiff does not say

whether Whitman ever received his communications or was aware of his

allegedly substandard medical care. But Whitman is the manager of the HSU,

and the plaintiff says he contacted the HSU several times about his care.

Although the warden cannot be expected to be aware of everything happening

inside the prison, the court reasonably can infer that the HSU manager would



                                       7
         Case 2:21-cv-00558-PP Filed 07/20/21 Page 7 of 10 Document 7
be aware of numerous complaints an inmate filed against HSU staff. Liberally

construing the complaint’s allegations in the plaintiff’s favor, the court

concludes that he has stated an Eighth Amendment claim against Whitman.

       The plaintiff says he seeks to proceed under “State and Federal Laws.”

Dkt. No. 1 at 3. His complaint alleges that the defendants were negligent in

failing to provide him adequate medical care. Although negligence does not

violate the Constitution, see Farmer, 511 U.S. at 835-36, it may violate state

law. The court will exercise supplemental jurisdiction over the plaintiff’s state

law negligence claims against Krantz, Larson and Whitman. 28 U.S.C. §1367.

Because the plaintiff has not stated a federal claim against Hepp, the court

declines to exercise supplemental jurisdiction over any state law claim the

plaintiff may seek to bring against him. 28 U.S.C. §1367(c)(3).

III.   Conclusion
       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court DISMISSES Warden Randy Hepp.

       Under an informal service agreement between the Wisconsin Department

of Justice and the court, the court will electronically transmit a copy of the

complaint and this order to the Wisconsin Department of Justice for service on

defendants Charles Larson, Candance Whitman and Roger Krantz. Under the

informal service agreement, the court ORDERS those defendants to respond to

the complaint within 60 days.




                                       8
         Case 2:21-cv-00558-PP Filed 07/20/21 Page 8 of 10 Document 7
      The court ORDERS that the agency that has custody of the plaintiff must

collect from his institution trust account the $348.60 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency must clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution must forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

      The court will send a copy of this order to the Warden at Fox Lake

Correctional Institution.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and completing dispositive motions.

      The court ORDERS that plaintiffs who are in custody at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are in custody at all other prison facilities must send the original

document for each filing to the court to the following address:



1The Prisoner E-Filing Program is mandatory for all persons in custody at
Green Bay Correctional Institution, Waupun Correctional Institution, Dodge
Correctional Institution, Wisconsin Secure Program Facility, Columbia
Correctional Institution, and Oshkosh Correctional Institution.


                                       9
         Case 2:21-cv-00558-PP Filed 07/20/21 Page 9 of 10 Document 7
                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court also advises the plaintiff that

it is his responsibility to promptly notify the court if he is released from

custody or transferred to a different institution. The plaintiff’s failure to keep

the court advised of his address may result in the court dismissing the case

without further notice.

      The court will include a guide prepared by court staff to address common

questions that arise in cases filed by prisoners. Entitled “Answers to Prisoner

Litigants’ Common Questions,” this guide contains information that the

plaintiff may find useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin this 20th day of July, 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge



                                      10
        Case 2:21-cv-00558-PP Filed 07/20/21 Page 10 of 10 Document 7
